DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-, 3-5, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meusel (US 6928886 B2), hereafter Meusel.
Regarding claim 1, Meusel teaches a force sensor comprising:
	A base unit (Fig. 1, element 60, Col. 2, Lines 30-44, first board 60);
	A displacement unit configured to be displaced with respect to said base unit by receiving an external force (Fig. 2, element 62, Col. 2, Lines 30-44, second board 62);
	A first displacement sensor pair including two sets of sensors that detects a relative displacement between said base unit and said displacement unit in a first direction (Col. 5, Line 58 – Col. 6, Line 8, pair of horizontal and vertical sensors, Fig. 2, set of sensors);
	A second sensor pair including two sets of sensors that detect a relative displacement between said base unit and said displacement unit in a second direction intersecting the first direction (Col. 5, Line 58 – Col. 6, Line 8, pair of horizontal and vertical sensors, Fig. 1, sets of sensors), wherein:
Among four quadrants divided by two straight lines along each of the first direction and the second direction, the straight lines passing through a midpoint of the two sets of sensors composing said first displacement sensor pair, the two sets of sensors composing said second displacement sensor pair are respectively disposed in two quadrants in which the two sets of sensors composing said first displacement sensor pair are respectively disposed (Fig. 1, force sensor divided by two straight lines that are orthogonal to each other).

Regarding claim 3, Meusel teaches the force sensor according to claim 1, wherein a midpoint of the two sets of sensors composing said first displacement sensor pair and a midpoint of the two sets of sensors composing said second displacement pair are substantially coincident with each other (Fig. 1, center lines orthogonal to one another).

Regarding claim 4, Meusel teaches the force sensor according to claim 1, wherein said each displacement sensor includes a displacement detection unit disposed on said base unit and a detection target object disposed in said displacement unit (Col. 8, Lines 15-17, light emitting means and light detector mounted to printed board).

Regarding claim 5, Meusel teaches the force sensor according to claim 4, wherein the displacement detection unit optically detects a relative displacement of the detection target object (Col. 8, Lines 4-14, light detection means for determining movement).

Regarding claim 8, Meusel teaches the force sensor according to claim 1 wherein elastic support units connecting said base unit and said displacement unit are disposed at four positions radially from the midpoint every 90 degrees so as to correspond to the straight lines dividing the four quadrants (Fig. 3, element 72, Col. 8, Lines 30-46, 4 helical springs arranged between the pair of the closest neighboring measuring cells).

Regarding claim 9, Meusel teaches the force sensor according to claim 8, comprising:
Detection target objects disposed, on the respective elastic support units disposed at four positions, symmetrically with respect to the midpoint (Col. 8, Lines 4-29, slits disposed on second board); and
Displacement detection units disposed on said base unit so as to face the detection target objects (Col. 8, Lines 4-14, light emitting means attached at a defined distance from the position sensor).

Regarding claim 10, Meusel teaches a robot comprising:
A movable portion (Col. 6, Lines 47-62, robot arm);
A force sensor (Col. 6, Lines 47-62, force sensor attached to the end of the robot arm); and
A control unit configured to control an operation of the movable portion based on an output from the force sensor (Col. 6, Lines 47-62, robot controlled by detecting linear movements);
Wherein the force sensor comprises:
A base unit (Fig. 1, element 60, Col 2, Lines 30-44, first board 60);
A displacement unit configured to be displaced with respect to the base unit by receiving an external force (Fig. 2, element 62, Col. 2, Lines 30-44, second board 62);
A first displacement sensor pair including two sets of sensors that detect a relative displacement between the base unit and the displacement unit in  a first direction (Col. 5, Line 58 – Col. 6, Line 8, pair of horizontal and vertical sensors, Fig. 2, set of sensors); and
A second displacement sensor pair including two sets of sensors that detect a relative displacement between the base unit and the displacement unit in a second direction intersecting the first direction (Col. 5, Line 58 – Col. 6, Line 8, pair of horizontal and vertical sensors, Fig. 1, sets of sensors); and
Wherein among four quadrants divided by two straight lines along each of the first direction and the second direction, the straight lines passing through a midpoint of the two sets of sensors composing the first displacement sensor pair, the two sets of sensors composing the second displacement sensor pair are respectively disposed in two quadrants in which the two sets of sensors composing the first displacement sensor pair are respectively disposed (Fig. 1, force sensor divided by two straight lines that are orthogonal to each other).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Meusel as applied to claim 1, above, and further in view of Kawatoko (US 7240570 B2), hereafter Kawatoko.
Regarding claim 2, Meusel teaches the force sensor according to claim 1, but fails to teach wherein said each displacement sensor detects a relative displacement caused by a temperature change of said displacement.
Kawatoko, however, does teach wherein each displacement sensor detects a relative displacement caused by a temperature change of said displacement (0010, temperature sensor detects temperature of sensing beam and corrects the displacement sensor based on the temperature)
Meusel and Kawatoko are analogous because they are in the same field of endeavor, displacement sensing. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the temperature correction of Kawatoko in order to provide a means of factoring in thermal expansion. The motivation to combine is to ensure that the force sensor is as accurate as possible, and is not adversely affected by changes in temperature.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Meusel as applied to claim 4 above, and further in view of Harrington (US 20140076066 A1), hereafter Harrington.
Regarding claim 6, Meusel teaches the force sensor according to claim 4, but fails to teach wherein the displacement detection unit detects a relative displacement of the detection target object by detecting a change in capacitance between the displacement detection unit and the detection target object.
	Harrington, however, does teach wherein the displacement detection unit detects a relative displacement of the detection target object by detecting a change in capacitance between the displacement detection unit and the detection target unit (0007, displacements detected by changes in capacitance).
	Meusel and Harrington are analogous because they are in the same field of endeavor, force sensors. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the capacitance detection of Harrington in order to provide a means of detecting relative movement. The motivation to combine is to provide an alternate construction to the force sensor of Meusel.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Meusel as applied to claim 4 above, and further in view of Sato (US 20100175487 A1), hereafter Sato.
Regarding claim 7, Meusel teaches the force sensor according to claim 4, but fails to teach wherein the displacement unit detects a relative displacement of the detection target object by detecting a change in a magnetic field.
Sato, however, does teach wherein the displacement unit detects a relative displacement of the detection target object by detecting a change in a magnetic field (0001, force sensor for detecting magnetic flux change).
Meusel and Sato are analogous because they are in the same field of endeavor, force sensors. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the magnetic detection of Sato in order to provide a means of detecting relative movement. The motivation to combine is to provide an alternate construction to the force sensor of Meusel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.A.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664